06/24/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs February 4, 2020

                STATE OF TENNESSEE v. DARRON ROGERS

                 Appeal from the Circuit Court for Madison County
                        No. 18-314 Donald H. Allen, Judge
                     ___________________________________

                           No. W2019-00545-CCA-R3-CD
                       ___________________________________

The Defendant, Darron Rogers, was convicted by a Madison County Circuit Court jury of
possession of marijuana with intent to sell and possession with intent to deliver, Class E
felonies; and possession of drug paraphernalia, a Class A misdemeanor. He was
sentenced to an effective term of four years in the Department of Correction. On appeal,
the Defendant argues that the trial court erred in allowing a witness to testify that she
knew him by the nickname of “Weed.” After review, we affirm the judgments of the trial
court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J. and CAMILLE R. MCMULLEN, J., joined.

George Morton Gouge, District Public Defender; and Gregory D. Gookin, Assistant
Public Defender, for the appellant, Darron Rogers.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Jody Pickens, District Attorney General; and Shaun A. Brown,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                                        FACTS

        The Defendant and two co-defendants, Sarah Adams and Denuraka Boykin, were
indicted for possession of marijuana with intent to sell, possession of marijuana with
intent to deliver, and possession of drug paraphernalia after they were caught with more
than 400 grams of marijuana during a set-up drug buy. The co-defendants both pled
guilty to their charges, and the Defendant proceeded to trial.

       Investigator Mark Taylor with the Madison County Sheriff’s Office testified that
on November 27, 2017, he was assisting the Tennessee Bureau of Investigation (“TBI”)
in a drug investigation. The TBI was working with a confidential source and had set up
“a buy bust where somebody will . . . deliver drugs, and they’ll be taken down right
then.” Officers observed the suspect vehicle, a black Saturn Ion, enter the Kroger
parking lot. The car was driven by Ms. Adams, Mr. Boykin was in the front passenger
seat, and the Defendant and a two-year-old child Ms. Adams was babysitting were in the
backseat.

       Ms. Adams parked the car, and officers approached after they saw that Mr. Boykin
was not wearing a seatbelt. When Mr. Boykin got out of the car, officers noticed “a real
strong smell of marijuana.” Officers observed marijuana in plain view on the rear
floorboard at the Defendant’s feet. A subsequent search of the vehicle uncovered more
than 400 grams of suspected marijuana. Some of the drugs were found in the glove
compartment and in Mr. Boykin’s pocket, but the majority was found in the backseat at
the Defendant’s feet. A set of digital scales was also found on the rear floorboard. The
officers did not find any rolling papers or other items indicative of personal use in the car.
The police took the three adults into custody, and the child Ms. Adams was babysitting
was returned to his mother. Some marijuana was later found in Ms. Adams’ bra. Ms.
Adams gave a written statement to the police the following day. Investigator Taylor
acknowledged that the statement was not shown to the prosecutor until trial.

        Sarah Adams testified that she had previously pled guilty in this matter, as well as
to the charge of attempted introduction of contraband into a penal facility for having
marijuana in her bra when she was taken into custody. She was awaiting sentencing in
her cases and was hoping that she would receive judicial diversion. With regard to the
events leading up to her arrest, Ms. Adams recalled that her boyfriend, Mr. Boykin,1 told
her that he knew someone who wanted to buy marijuana and asked her to drive him to
pick up the Defendant. She had never met the Defendant and only knew him by the
nickname, “Weed.” Ms. Adams, Mr. Boykin, and a little boy Ms. Adams was babysitting
drove to the Defendant’s house. The Defendant got in the backseat and asked Ms.
Adams to stop by another house. The Defendant got out of the car and Ms. Adams
circled the block. When she returned, the Defendant was waiting on them and had
marijuana in his possession. He gave some of the marijuana to Mr. Boykin and kept the
rest in the backseat. The Defendant and Mr. Boykin then directed Ms. Adams to drive to
a Kroger parking lot where they were ultimately arrested.

1
    Ms. Adams and Mr. Boykin married between the time of the offense and the Defendant’s trial.
                                                   -2-
       The TBI analyzed the plant material recovered in the case. The agent confirmed
that 219.90 grams of the substance was marijuana. The agent took a gross weight of the
remaining plant substance in negligible packaging that was consistent in appearance with
the identified marijuana. She determined that the additional amount weighed 237.96
grams, but she did not conduct a full analysis because the identified amount met the
penalty threshold.

      Following the conclusion of the proof, the jury convicted the Defendant as
charged, and the Defendant appealed.

                                               ANALYSIS

        On appeal, the Defendant argues that the trial court erred in allowing Sarah Adams
to testify that she knew him by the nickname, “Weed.” He asserts that the prejudicial
effect of the nickname outweighed any probative value.

          Before Ms. Adams testified, defense counsel informed the trial court that the State
had just provided him with a copy of a written statement that Ms. Adams had given to
Investigator Taylor after her arrest.2 In the statement, Ms. Adams recalled the events
leading to her arrest and said that she only knew the Defendant by the nickname,
“Weed.” Defense counsel requested that the trial court not allow Ms. Adams to refer to
the Defendant’s nickname because it would be unfairly prejudicial in a marijuana case.
In ruling on the Defendant’s motion, the trial court observed that Ms. Adams said in her
statement that she only knew the Defendant by his nickname. The court determined that
Ms. Adams could be “asked how she knew the person, by what name or nickname[, and]
. . . if she says she only knew him by the . . . nickname, ‘Weed,’ then I’ll let her testify to
that.”

       The admission of evidence is entrusted to the sound discretion of the trial court,
and a trial court’s ruling on evidence will be disturbed only upon a clear showing of
abuse of discretion. State v. Robinson, 146 S.W.3d 469, 490 (Tenn. 2004). See State v.
DuBose, 953 S.W.2d 649, 652 (Tenn. 1997). A trial court’s exercise of discretion will
only be reversed on appeal if the court “‘applied an incorrect legal standard, or reached a
decision which is against logic or reasoning that caused an injustice to the party
complaining.’” Robinson, 146 S.W.3d at 490 (quoting State v. Shuck, 953 S.W.2d 662,
669 (Tenn. 1997)).


2
 It appears that the State did not receive the statement until shortly before or during trial as well. Receipt
of the statement is not at issue in this appeal.
                                                    -3-
        When determining admissibility, a trial court must first decide if the evidence is
relevant. Tenn. R. Evid. 402 (“All relevant evidence is admissible except as provided by
the Constitution of the United States, the Constitution of Tennessee, these rules, or other
rules or laws of general application in the courts of Tennessee. Evidence which is not
relevant is not admissible.”); Robinson, 146 S.W.3d at 490. Relevant evidence is
“evidence having any tendency to make the existence of any fact that is of consequence
to the determination of the action more probable or less probable than it would be without
the evidence.” Tenn. R. Evid. 401. However, relevant evidence may be excluded if “its
probative value is substantially outweighed by the danger of unfair prejudice[.]” Tenn.
R. Evid. 403.

       The Defendant does not claim that Ms. Adams’ testimony lacks relevance.
Instead, he asserts that his nickname, “Weed,” should have been excluded as too
prejudicial in a marijuana case. Although “[n]icknames should generally be avoided[,]”
State v. Zirkle, 910 S.W.2d 874, 886 (Tenn. Crim. App. 1995), “there is no outright
prohibition against the use of nicknames.” State v. Darryl Robinson, No. W2016-01803-
CCA-R3-CD, 2017 WL 5952925, at *4 (Tenn. Crim. App. Nov. 29, 2017). “The trial
judge should closely monitor any misuse.” Zirkle, 910 S.W.2d at 886.

       This court addressed a similar scenario in Ameale Hudson v. State, No. W2015-
01096-CCA-R3-PC, 2016 WL 2594993 (Tenn. Crim. App. May 3, 2016), perm. app.
denied (Tenn. Sept. 23, 2016), a felony murder and especially aggravated robbery case in
which defense counsel moved to prohibit anyone from referring to the defendant by his
nickname, “Pistol.” Id. at *1. The trial court denied the motion, finding that witnesses
could refer to the defendant by his nickname “where necessary for identification
purposes.” Id. The trial court’s ruling was not reviewed on direct appeal but, on post-
conviction, the defendant argued that counsel provided ineffective assistance by failing to
preserve the issue for appeal. Id. at *8. This court determined that the issue had “no
merit” because the nickname “was not used in a derogatory manner,” the witnesses who
used the nickname “only knew [the defendant] by his nickname” and the nickname was
used “to identify the [defendant],” and the nickname “was relevant because it went to
establishing his identity.” Id. at *10. Here, as in Ameale Hudson, Ms. Adams only knew
the Defendant by his nickname, and her testimony went to establishing his identity.

        Moreover, there was no misuse of the Defendant’s nickname. In fact, the State
largely avoided using it until after the defense’s cross-examination of Ms. Adams when
defense counsel made issue of the fact that Ms. Adams had not met the Defendant before
that day and only knew him by his nickname. Defense counsel ended his cross-
examination by eliciting an affirmative response from Ms. Adams to the question of if
“[it] could have been an entirely different person[?]” After such cross-examination, the
State was in a position to have to clarify that Ms. Adams was certain that the Defendant
                                           -4-
was the same person that she picked up that day, which necessarily involved asking Ms.
Adams questions concerning her familiarity with the Defendant. Even so, the
Defendant’s nickname was only brought up twice during redirect examination.
Additionally, of note, neither Ms. Adams nor the State ever referred to marijuana as
“weed,” only defense counsel ever referred to marijuana as “weed.”

        Ms. Adams’ testimony was necessary for establishing the Defendant’s identity as a
perpetrator and was not unfairly prejudicial so as to outweigh its probative value.
Furthermore, even if the trial court’s ruling was erroneous, any error was harmless. The
Defendant was convicted, not because Ms. Adams knew him by the nickname of
“Weed,” but because Ms. Adams testified that the Defendant brought marijuana to her
car and the police found marijuana and digital scales at his feet. The Defendant is not
entitled to relief.

                                    CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgments of the
trial court.




                                            ____________________________________
                                            ALAN E. GLENN, JUDGE




                                          -5-